DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed June 28, 2022, has been received and entered.
	Claims 2, 4, and 5 are cancelled.  Claims 13 and 14 are new.
	Claims 1, 3, and 6-14 are pending.  Claims 10-12 are withdrawn.
	Claims 1, 3, 6-9, 13, and 14 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 7 is indefinite since it is unclear whether it is referring to the umbilical cord blood or the peripheral blood before the removing step of parent claim 1, or the umbilical cord blood or the peripheral blood as a result of the removing step of parent claim 1.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues (Cryobiology. 2008. 56: 144-151. Previously cited) in view of Walton (US 2009/0104650. Previously cited), Quan (Cryobiology. 2009. 59: 258-267. Previously cited) and Clark (Cryobiology. 1984. 21: 274-284. Previously cited).
Rodrigues discusses hematopoietic stem cells (HSC), pointing out that the three sources of HSC for clinical use include mobilized peripheral blood and umbilical cord blood (UCB) (abstract and page 144, first paragraph).  In particular, umbilical cord blood is a valuable source of stem cells in the treatment of various diseases (page 144, second paragraph).  As such, optimization of cryopreservation protocols to maintain the quality of HSCs has been an important task for UCB banks (page 145, left column, second paragraph).  The most widely used cryoprotectant is dimethylsulfoxide (Me2SO) (page 145, left column, second paragraph), specifically at 10% (v/v) (abstract).  Dimethylsulfoxide (Me2SO), i.e. dimethyl sulfoxide, is the cryoprotectant recited in instant claims 1 and 9.  However, infusion of Me2SO-cryopreserved cells is frequently associated with serious side effects in patients (abstract).  
Therefore, Rodrigues assessed the use of trehalose and sucrose for cryopreservation of UCB cells in combination with reduced amounts of Me2SO (abstract), and Rodrigues also assessed the ability of trehalose and sucrose to enhance the cryopreservation of UCB (page 145, left column, last full paragraph).  Disaccharides such as trehalose and sucrose have been widely used as natural cryoprotectants (page 145, left column, second-to-last full paragraph).  Rodrigues analyzed the capacity of these two disaccharides to maintain the quality of hematopoietic stem cells (HSCs) from umbilical cord blood (UCB) with the aim of eliminating or reducing the amount of Me2SO in the infusion product and thus the need for risky Me2SO wash procedures, in view of complications related to the presence of Me2SO during re-infusion of cryopreserved hematopoietic stem cells (page 148, right column, first paragraph).
First, the best concentrations of Me2SO, sucrose, trehalose, and their combinations were determined using two hematopoietic cell lines and one bone marrow stromal cell line, wherein a Me2SO 10% (v/v) solution was used as the standard cryopreservation solution and an aliquot of cord blood cells without any cryoprotectant was used as a negative control (page 145, right column, last full paragraph).  Of the 43 different solutions tested in the pilot study for cryopreservation of three cell lines, eight solutions were chosen based on their performance in this first experiment for further testing with cord blood samples (page 146, right column, third paragraph; Table 1 on page 147).  Testing with cord blood samples reads on mixing a cryopreservation solution (any of the eight solutions tested) with umbilical cord blood.  Figure 1 on page 148 shows the viability of UCB cells after cryopreservation and thawing with these different solutions, and Figure 2 on page 148 shows flow cytometric analysis of post-thawed UCB cells for these different solutions.  The cryopreservation and thawing procedure is discussed on page 146, left column, second and third full paragraphs.  In particular, the cryovial containing cells in the tested cryoprotectant solution was immediately frozen in a pre-established program (page 146, left column, second full paragraph).  This reads on freezing the mixture of cryopreservation solution (any of the eight solutions tested) and umbilical cord blood (UCB).  After the end of the freezing cycle, the samples were stored under liquid nitrogen for a minimum of two weeks (page 146, left column, second full paragraph).  This reads on the claimed ‘cryopreservation step of cryopreserving a frozen mixture obtained in the freezing step.’
From colony-forming unit (CFU) assays, it was determined that 30 mmol/L of disaccharides added to a 2.5% (v/v) Me2SO solution gives a recovery of clonogenic potential similar to that produced by 10% (v/v) Me2SO, demonstrating the potential use of these sugars (page 149, left column, first full paragraph).  Additionally, 60 mmol/L sucrose added to 5% (v/v) Me2SO gives clonogenic characteristics similar to that of 10% (v/v) Me2SO (page 149, left column, first full paragraph).  In conclusion, Rodrigues states, “the results demonstrate that the disaccharides trehalose and sucrose can be used in cryopreservation solutions to reduce the concentration of Me2SO from the current standard 10% (v/v) to 2.5% (v/v) with trehalose and 5% (v/v) with sucrose” (page 150, first paragraph).
In sum, Rodrigues is comparable to the claimed invention since Rodrigues teaches a cryopreservation method for cryopreserving umbilical cord blood comprising hematopoietic stem cells (reading on ‘stem cells’ limitation of instant claims 13 and 14), comprising:
a mixing step of mixing a cryopreservation solution with umbilical cord blood, the cryopreservation containing a cryoprotectant (dimethyl sulfoxide, i.e. Me2SO) and a sugar (disaccharide, e.g. trehalose or sucrose) and containing no thickener, wherein the umbilical cord blood is not cultured;
a freezing step of freezing a mixture obtained in the mixing step; and
a cryopreservation step of cryopreserving a frozen mixture obtained in the freezing step.

Rodrigues differs from the claimed invention in that Rodrigues does not expressly disclose that:
(a)  before the mixing step, a removing step of removing red blood cells from the umbilical cord blood; 
(b)  the cryopreservation solution contains glucose, and the mixture of the umbilical cord blood and cryopreservation solution contains the cryoprotectant (dimethyl sulfoxide, i.e. Me2SO) in an amount of 3.0 w/v% to 10.0 w/v% and the glucose in an amount of 1.0 w/v% to 2.5 w/v%.

Regarding difference (a) (Rodrigues does not disclose, before the mixing step, a removing step of removing red blood cells from the umbilical cord blood):
Walton discloses methods for obtaining and testing or analyzing a non-venous and non-arterial puncture human fluid or cell sample or human body fluid or cell sample to detect the presence of at least one infectious disease (abstract).  The sample may be umbilical cord blood (abstract).  Regarding umbilical cord blood samples, Walton teaches that a sample of cord blood for the practice of their invention may be obtained after removal of the red cells from the umbilical cord blood sample (page 5, paragraph [0066]).  
Before the effective filing date of the claimed invention, it would have been obvious to have removed the red cells (i.e. red blood cells) from the umbilical cord blood sample prior to cryopreservation when performing the method of Rodrigues.  One of ordinary skill in the art would have been motivated to do this in order to obtain an umbilical cord blood sample which is suitable for testing for infectious disease which is sought in the art, as taught in Walton.  There would have been a reasonable expectation of cryopreserving an umbilical cord blood sample from which red blood cells are removed since the sample still comprises cells which require cryopreservation (hematopoietic stem cells as disclosed in Rodrigues).  

Regarding difference (b) (Rodrigues does not expressly disclose that the cryopreservation solution contains glucose, nor does Rodrigues disclose that the mixture of the umbilical cord blood and cryopreservation solution contains the cryoprotectant (dimethyl sulfoxide, i.e. Me2SO) in an amount of 3.0 w/v% to 10.0 w/v% and the glucose in an amount of 1.0 w/v% to 2.5 w/v%):
Rodrigues explains that unlike Me2SO which penetrates into the cell membrane to produce its cryoprotective effect both extracellularly and intracellularly, the disaccharides do not penetrate the cell membrane, and act only at the extracellular surface of the cells (page 149, right column).  Rodrigues notes, “It can be suggested that if these disaccharides were also able to get into the cell interior, then they might produce even better cryoprotective results” (page 149, right column).
Quan discusses the cryopreservation of red blood cells (RBCs), pointing out that polymer used for cryopreservation cannot penetrate the membrane of RBCs so their capability to protect the inner membrane is discounted (abstract; page 259, left column, first paragraph).  Sugars have been investigated for protective effects on frozen and dried cells (page 259, left column, second paragraph).  However, in order to obtain the optimal protective effect, sugars need to be loaded into the cytoplasm (page 259, left column, second paragraph).  It has been known that it is very difficult to load sugars into mammalian cells (page 259, left column, second paragraph).  However, it has been identified that glucose can be efficiently loaded into cytoplasma of RBCs through simple incubation (page 259, left column, second paragraph).  In Quan’s study, in order to efficiently protect the inner membrane, RBCs were incubated with various sugars before freezing in liquid nitrogen (see abstract and page 259, right column, second and third paragraph) for the final purpose of evaluating whether intracellular sugars can improve the quality of human frozen RBCs in the absence of glycerol (page 259, left column, second paragraph).  
	The loading efficiency of various sugars, including glucose, is shown in Figure 1 (page 260, right column, third paragraph).  Quan tested glucose concentrations of 200, 400, 600, and 800 mM (Figures 1-4).  The lowest tested glucose concentration of 200 mM converts to about 3.60 w/v% according to the following calculation:
                        
                            
                                
                                    200
                                     
                                    m
                                    i
                                    l
                                    l
                                    i
                                    m
                                    o
                                    l
                                    e
                                    s
                                     
                                    g
                                    l
                                    u
                                    c
                                    o
                                    s
                                    e
                                     
                                
                                
                                    L
                                
                            
                        
                     *                         
                            
                                
                                    m
                                    o
                                    l
                                    e
                                     
                                    g
                                    l
                                    u
                                    c
                                    o
                                    s
                                    e
                                
                                
                                    1000
                                     
                                    m
                                    i
                                    l
                                    l
                                    i
                                    m
                                    o
                                    l
                                    e
                                    s
                                     
                                    g
                                    l
                                    u
                                    c
                                    o
                                    s
                                    e
                                
                            
                            *
                            
                                
                                    180.16
                                     
                                    g
                                     
                                    g
                                    l
                                    u
                                    c
                                    o
                                    s
                                    e
                                
                                
                                    m
                                    o
                                    l
                                    e
                                     
                                    g
                                    l
                                    u
                                    c
                                    o
                                    s
                                    e
                                
                            
                            *
                             
                            
                                
                                    L
                                
                                
                                    1000
                                     
                                    m
                                    L
                                
                            
                        
                     = 0.0035 = 3.60 w/v%

Quan found that compared with glucose and galactose, fructose and trehalose can cause more post-thaw cell fractures (page 262, right column, second paragraph).  Quan found through their study that the damage of trehalose loading on RBCs was higher than that of monosaccharide loading which may result in the poor quality of frozen RBCs (page 264, right column, third paragraph).  Additionally, Quan found that the cryoprotective effect of monosaccharides, especially glucose and galactose, was superior to that of trehalose according to the finally total hemolysis (page 265, left column, second paragraph).  Moreover, monosaccharides may stabilize the membrane through forming more hydrogen bonds with phospholipids and protein, and monosaccharides can vitrify at lower concentrations than disaccharides in the presence of organic solvent (page 265, second paragraph).  
Clark studied the effects of viability of three cryoprotectant agents (CPA) (dimethyl sulfoxide (Me2SO), ethylene glycol, and glycerol) in combination with three vehicle solutions in rabbit renal cortical slices (abstract).  A preliminary study on the binding of Me2SO to protein was also carried out (page 274, first paragraph).  Binding of Me2SO to cell constituents, such as enzymes and structural and other proteins, has in the past been thought to be responsible for altering their biological function (page 278, right column, last paragraph).  This is believed to be a mechanism of its intrinsic or chemical toxicity (page 278, right column, last paragraph).  It has been shown that Me2SO and glucose interacted in an “inclusive and interdependent” manner to alter their association, and it was felt that this interaction could help explain the previously observed “synergistic” cryoprotective properties of Me2SO in the presence of glucose (paragraph bridging pages 278 and 281).  Additionally, Clark indicates that this enhancement may be due in the most part to a reduction in the toxicity of Me2SO if irreversible binding by Me2SO to protein does indeed reflect toxicity (page 281, first paragraph).  Also, combinations of Me2SO and substances, which themselves may have little cryoprotectant properties but prove to be effective in preventing Me2SO toxicity, may allow the high CPA concentrations, which today are believed to be necessary to achieve successful freezing protocols for organs, to be attained with the minimum of nonfreezing injury (paragraph bridging pages 281 and 282).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the disaccharide (trehalose or sucrose) of the cryopreservation solution with glucose when practicing the method rendered obvious by Rodrigues and Walton for the predictable result of cryopreservation of hematopoietic stem cells (HSCs) in the umbilical cord blood.  One of ordinary skill in the art would have been motivated to do this because it would have yielded better cryoprotective results since glucose would have been expected to pass into the hematopoietic stem cell interior based on Quan.  As pointed out above, Rodrigues recognized that the disaccharides do not penetrate the cell membrane, and Rodrigues suggested that if the disaccharides were able to get into the cell interior, then they might produce even better cryoprotective results (page 149, right column, last paragraph).  Moreover, one of ordinary skill in the art would have been motivated to substitute the disaccharide (which can be trehalose) in the method rendered obvious by Rodrigues and Walton with glucose since Quan found that for the cryopreservation of red blood cells, the damage of trehalose on the cells was higher than that of monosaccharide (including glucose tested in the study) loading which may result in poor quality of frozen RBCs – this would suggest superior results with glucose than with trehalose as used in Rodrigues when performing the method rendered obvious by Rodrigues and Walton.  There would have been a reasonable expectation that glucose would have entered the hematopoietic stem cells of the umbilical cord blood in the Rodrigues method and that glucose would have provided superior cryoprotective effects as compared to the disaccharides (in particular, trehalose) used in Rodrigues since Quan’s study was performed on RBCs and thus, like Rodrigues, is directed to the cryopreservation of cells that occur in blood.  Moreover, glucose would have served the purpose of the disaccharide of reducing the amount of Me2SO in the cryopreservation solution as sought by Rodrigues since Clark teaches Me2SO and glucose interacted in an “inclusive and interdependent” manner to alter their association, and it was felt that this interaction could help explain the previously observed “synergistic” cryoprotective properties of Me2SO in the presence of glucose (paragraph bridging pages 278 and 281).  Therefore, Rodrigues in view of Walton, Quan, and Clark renders obvious practicing the method of Rodrigues using a cryopreservation solution containing a cryoprotectant (dimethyl sulfoxide) and glucose and containing no thickener. 
Since the inclusion of glucose in the cryopreservation solution reduces the concentration of dimethyl sulfoxide (Me2SO) from the standard concentration of 10% (v/v), then it would have been obvious to have included the dimethyl sulfoxide at a concentration lower than 10% (v/v) in the cryopreservation solution of the method rendered obvious by Rodrigues in view of Walton, Quan, and Clark, including concentrations such that the concentration of dimethyl sulfoxide in the mixture of the umbilical cord blood and cryopreservation solution is in the range of 3.0 w/v% to 10.0 w/v%.  It would have been a matter of routine experimentation since a reduced concentration of dimethyl sulfoxide is sought and the concentration of dimethyl sulfoxide is a result-effective parameter given that the skilled artisan would have recognized that its concentration affects the stability of the hematopoietic stem cells and its toxicity (as taught in Rodrigues and Clark).  
Regarding the concentration of glucose in the cryopreservation solution and thus the mixture of the blood and cryopreservation solution, as pointed out above the lowest concentration of glucose tested in Quan was 200 mM which converts to about 3.60 w/v%.  Quan taught that the concentration of sugar can influence the percentage of cell fracture, with about 15% cell fracture occurring with 200 mM glucose versus about 50% cell fracture occurring with 400 mM glucose (page 262, right column, second paragraph).  Additionally, Quan’s study suggested extensively high concentration of monosaccharide could not increase the recovery of frozen cells, and that high concentration of intracellular sugar can also cause osmotic swelling which finally results in increasing osmotic fragility (page 266, left column, second paragraph).  Given these results for the cryopreservation of RBCs, it would have been obvious the skilled artisan to have used a low glucose concentration, including of about 3.60 w/v% or less such as in the range of 1.0 w/v% to 2.5 w/v%, in order to reduce the percentage of cell fracture and minimize osmotic swelling.  Moreover, it would have been a matter of routine optimization to vary to the concentration of the glucose in order to obtain optimum cryoprotective effects from glucose.  
	Therefore, Rodrigues in view of Walton, Quan, and Clark renders obvious instant claims 1, 7 (the Examiner is interpreting as setting forth the umbilical cord blood after the removing step), 9, 13 (HSCs read on stem cells), and 14 (HSCs read on stem cells).
Regarding instant claim 8, Rodrigues teaches that in their study, umbilical cord blood was obtained with permission from women after natural delivery of the placenta (page 145, right column, first full paragraph).  In performing the method rendered obvious by Rodrigues, Walton, Quan, and Clark, it would have been obvious to have used umbilical cord blood derived from a human given that Rodrigues performed their experiments on such umbilical cord blood.  Therefore, instant claim 8 is rendered obvious.
	A holding of obviousness is clearly required. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues, Walton, Quan, and Clark as applied to claims 1, 7-9, 13, and 14 above, and further in view of Yamashiro (US 2009/0142830. Listed on IDS filed 7/7/17. Previously cited).
As discussed above, Rodrigues, Walton, Quan, and Clark render obvious claims 1, 7-9, 13, and 14.  The references differ from claim 3 in that they do not expressly disclose that the cryopreservation solution contains no animal-derived natural component.  
Yamashiro discloses an aqueous solution for cell preservation which is free of a natural animal-derived component such as a basal medium or serum (abstract).  It is explained that “Considering the potential influences on cells to be preserved in solution containing serum or basal medium, especially for medical use, development of a chemically well-defined cell preservation solution free of natural animal-derived components is desired,” and that such a cell preservation solution can be expected to have an advantage that the quality of the solution is kept constant (page 1, paragraph [0005]).  Yamashiro further indicates that a cell preservation solution free of natural-derived components such as basal medium or serum can be safely used for medical applications because of its low possibility of being contaminated with impurities for preserved cells such as bovine leukemia virus, prion and the like (page 2, paragraph [0044]).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have excluded a natural animal-derived component from the cryopreservation solution of the method rendered obvious by Rodrigues in view of Walton, Quan, and Clark.  One of ordinary skill in the art would have been motivated to do this since a cell preservation solution free of natural animal-derived components is desired, and that such a cell preservation solution can be expected to have an advantage that the quantity of the solution is kept constant, as taught in Yamashiro (page 1, paragraph [0005]).  Further motivation for excluding a natural animal-derived component from the cryoprotectant solution is that a cell preservation solution free of natural animal-derived component can be safely used for medical applications because of its low possibility of being contaminated with impurities for preserved cells, as pointed out by Yamashiro (page 2, paragraph [0044]).  There would have been a reasonable expectation of success in cryopreserving umbilical cord blood by excluding a natural animal-derived component since Yamashiro was able to cryopreserve cells with an aqueous solution for cell preservation lacking a natural animal-derived component (page 3, paragraph [0060]).  Therefore, instant claim 3 is rendered obvious.  
A holding of obviousness is clearly required.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues, Walton, Quan, and Clark as applied to claims 1, 7-9, 13, and 14 above, and further in view of Gao (US 6,869,758. Previously cited).
As discussed above, Rodrigues, Walton, Quan, and Clark render obvious claims 1, 7-9, 13, and 14.  The references differ from claim 6 in that they do not expressly disclose that the cryopreservation solution is mixed with the umbilical cord blood in a volume ratio of 1:1 to 3:1.  
Gao discloses mixing fresh umbilical cord blood samples with a cryoprotectant solution in a 1:1 ratio such that the final concentration of dimethyl sulfoxide (DMSO) is 10% v/v, wherein the cryoprotectant solution comprises 20% v/v DMSO, 10% v/v citrate-phosphate double dextrose [CP2D], and 70% v/v phosphate-buffered saline (column 4, line 66 through column 5, line 3).   Thereafter, the umbilical cord blood samples were cooled and cryopreserved, and the samples were stored in liquid nitrogen for one week (column 5, lines 3-5).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art that the amounts of the cryopreservation solution and the umbilical cord blood that are combined when practicing the method rendered obvious by Rodrigues, Walton, Quan, and Clark would have depended on the concentrations of the dimethyl sulfoxide and glucose in the cryopreservation solution, in order to obtain the concentrations of dimethyl sulfoxide and glucose as rendered obvious above (mixture containing dimethyl sulfoxide in an amount of 3.0 w/v% to 10.0 w/v%, and glucose in an amount of 1.0 w/v% to 2.5 w/v%).  The higher the concentrations of dimethyl sulfoxide and glucose in the cryopreservation solution, the greater the amount of umbilical cord blood that needs to be combined with the cryopreservation solution in order to obtain the desired final concentrations of dimethyl sulfoxide and glucose in the resulting mixture.  Therefore, it would have been a matter of routine experimentation to have used a mixing ratio of the cryopreservation solution with umbilical cord blood in a volume ratio of 1:1 to 3:1.  Moreover, a mixing ratio of 1:1 of a cryopreservation solution comprising dimethyl sulfoxide with umbilical cord blood is recognized in the art for cryopreservation of umbilical cord blood (as taught in Gao), and thus it would have been obvious to the skilled artisan to have used such a mixing ratio when performing the method rendered obvious by Rodrigues, Walton, Quan, and Clark.  Therefore, instant claim 6 is rendered obvious. 
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed June 28, 2022, with respect to the rejection under 35 U.S.C. 112(d) of claim 4, the rejection under 35 U.S.C. 103 of claims 1, 4, 8, and 9 as being unpatentable over Rodrigues in view of Quan and Clark, the rejection under 35 U.S.C. 103 of claim 3 as being unpatentable over Rodrigues, Quan and Clark in further view of Yamashiro, the rejection under 35 U.S.C. 103 of claim 6 as being unpatentable over Rodrigues, Quan, and Clark in further view of Gao, and the rejection under 35 U.S.C. 103 of claim 7 as being unpatentable over Rodrigues, Quan, and Clark in further view of Walton, have been fully considered and are persuasive.  In particular, the canceling of claim 4 has rendered moot the rejection under 35 U.S.C. 112(d).  The amendment of claim 1 has overcome the rejections under 35 U.S.C. 103.  With respect to the rejection under 35 U.S.C. 103 of claim 7 as being unpatentable over Rodrigues, Quan, and Clark in further view of Walton, the grounds of rejection have been modified in order to render obvious the new removing step added to claim 1.  Therefore, these rejections have been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited references, as necessitated by the amendment of the claims.  Applicant asserts that a person skilled in the art would not be motivated to combine a plurality of documents including Quan relating to the method of cryopreservation of red blood cells to make the claimed invention relating to the method for cryopreservation of umbilical cord blood or peripheral blood from which red blood cells have been removed.  However, the basis of the rejection is that in view of the teachings of the references, there would have been a reasonable expectation of cryopreservation of the HSCs specifically, rather than the red blood cells.  As explained in further detail in the Office Action, since Quan speaks of parameters affected the cryopreservation of cells that occur in blood (in particular, RBCs), then there would have been a reasonable expectation that the teachings of Quan also speak to the cells, HSCs, that also occur in blood. 
Applicant asserts that in terms of a cryoprotectant, a person skilled in the art would not combine Rodrigues which is on the premise of use of DMSO having a low molecular weight (MW), Quant which is on the premise of use of polymers having a high MW (e.g. dextran), and Clark which is on the premise of use of a cryoprotectant having a low molecular weight.  However, Applicant has not explained why the molecular weights would matter.  Since the rejection is not on the basis of Rodrigues as the primary reference which discloses use of DMSO, it is unclear how the fact that demonstrates that the references cannot be combined.  The secondary references are cited to render obvious the substitution of the disaccharide in Rodrigues.
Applicant also cites disadvantages of glucose discussed in Quan and Clark.   Applicant argues against the substitution of the disaccharide in Rodrigues with a monosaccharide (in particular, glucose).  However, Rodrigues recognizes issues with the disaccharides and the secondary references provide teachings to resolve those issues.
As such, the rejections under 35 U.S.C. 103 must be set forth.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651